Name: Regulation (EEC) No 2502/71 of the Commission of 22 November 1971 amending Regulation (EEC) No 95/69 on the marking of packings of industrial eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 * Official Journal of the European Communities 959 23.11.71 Official Journal of the European Communities No L 258/9 REGULATION (EEC) No 2502/71 OF THE COMMISSION of 22 November 1971 amending Regulation (EEC) No 95/69 on the marking of packings of industrial eggs THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Whereas the measures pr6vided for in this Regulation are in accordance with the Opinion of the Management Committee for Poultrymeat and Eggs ; Having regard to the Treaty European Economic Community ; establishing the HAS ADOPTED THIS REGULATION: Article 1 The following provisions shall be substituted for the provisions of Article 7 (2) ( c ) of Regulation (EEC) No 95/69 : £ ( c ) the marking "INDUSTRIAL EGGS" in black capital letters, 2 cm high, and the marking "unsuitable for human consumption" in black letters at least 0-8 cm high, in one or more languages of the Community.' Having regard to Council Regulation No 122/67/EEC1 of 13 June 1967 on the common organisation of the market in eggs, as last amended by Regulation (EEC) No 1261 /712 ; Having regard to Council Regulation (EEC) No 1619/683 of 15 October 1968 on marketing standards for eggs, as amended by Regulation (EEC) No 730/694 and in particular Article 22 (c) thereof; Whereas Article 7 of Commission Regulation (EEC) No 95/69 of 17 January 1969 implementing Regulation (EEC) No 1619/685 on marketing standards for eggs, as amended by Regulation (EEC) No 927/69, ° specifies that industrial eggs shall be marketed in packings with a band or a label bearing, inter alia, the marking 'industrial eggs'; Whereas it appears that in certain Member States these words could lead to confusion as regards the use of eggs , because of legal provisions in other fields ; whereas the marking should therefore be supplemented by a statement that the eggs are not suitable for human consumption ; Article 2 Until 1 April 1972, bands and labels not bearing the marking 'unsuitable for human consumption' shall be considered as complying with the provisions of Regulation (EEC) No 95/69 . Article 3 Before 1 April 1972 each Member State shall provide the other Member States and the Commission with a specimen of the band and the label . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1971 . For the Commission The President Franco M. MALFATTI 1 OJ No 117, 19.6.1967, p . 2293/67. 2 OJ No L 132, 18.6.1971 , p. 1 . 3 OJ No L 258, 21.10.1968, p. 1 . 4 OJ No L 96, 23.4.1969, p. 2. 5 OJ No L 13 , 18.1.1969, p. 13 . 6 OJ No L 120, 21.5.1969, p. 6.